Case 9:17-cv-80495-KAM Document 469 Entered on FLSD Docket 09/19/2019 Page 1 of 4



                      IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA
                           WEST PALM BEACH DIVISION


                     Case No. 9:17-CV-80495- MARRA-MATTHEWMAN


  CONSUMER FINANCIAL PROTECTION BUREAU,
      Plaintiff,

  vs.

  OCWEN FINANCIAL CORPORATION,
  OCWEN MORTGAGE SERVICING, INC., and
  OCWEN LOAN SERVICING, LLC,
      Defendants.

  ____________________________________/

     PLAINTIFF CONSUMER FINANCIAL PROTECTION BUREAU’S NOTICE

         Plaintiff Consumer Financial Protection Bureau (Bureau) files this Notice to

  inform the Court that it has changed its position regarding an argument that it

  presented in this case in its Opposition to Defendants’ Motion to Dismiss [DE 35] –

  whether the provision of the Consumer Financial Protection Act (CFPA) that provides

  that the President may remove the Bureau’s Director only for “inefficiency, neglect of

  duty, or malfeasance in office,” 12 U.S.C. § 5491(c)(3), is constitutional. In its

  Opposition, the Bureau argued that the provision was constitutional because the

  provision leaves the President with sufficient authority to control the Director. DE 35 at

  3; see also DE 299 at 4 (Plaintiff Consumer Financial Protection Bureau’s Response to

  Defendants’ Supplemental Memorandum [DE 288]). This Court then held in its Order

  Granting in Part and Denying in Part Defendants’ Motion to Dismiss [DE 452] that the

  provision was constitutional. DE 452 at 11.
Case 9:17-cv-80495-KAM Document 469 Entered on FLSD Docket 09/19/2019 Page 2 of 4



          The Bureau’s Director has now determined that she agrees with the Department

  of Justice that the CFPA’s for-cause removal provision impermissibly infringes on the

  President’s constitutional obligation to take care that the laws be faithfully executed.

  Accordingly, the Bureau will no longer defend the constitutionality of that provision. In

  particular, the Office of the Solicitor General has filed a brief on behalf of the Bureau in

  support of a petition for a writ of certiorari in Seila Law LLC v. CFPB, No. 19-7 (S. Ct.)

  (filed Sept. 17, 2019) (OSG Br.). That brief urges the Court to grant certiorari to address

  the constitutionality of the CFPA’s removal provision. It further argues that the

  provision is unconstitutional, but that the constitutional problem does not affect the

  validity of the other provisions of the CFPA. (A copy of that brief is attached.)

         It remains the Bureau’s position that this case should proceed, however.

  Accordingly, if the Court were to revisit its earlier decision that the removal provision is

  constitutional in light of the Bureau’s changed position, it nevertheless should not

  dismiss this case. As the Bureau explained in its Opposition to Defendants’ Motion to

  Dismiss, the unconstitutionality of the removal provision does not affect the validity of

  the remainder of the Act because the provision is severable. DE 35 at 8-9 (citing 12

  U.S.C. § 5302); see also OSG Br. at 16-17. Thus, the only relief that Defendants would be

  entitled to is severance of that provision – not dismissal of this action. DE 35 at 8-9; see

  also DE 312 (Plaintiff Consumer Financial Protection Bureau’s Reply in Further Support

  of its Notice of Supplemental Authority [DE 53]) at 3, citing PHH Corp. v. CFPB, 881

  F.3d 75, 198-200 (D.C. Cir. 2018) (en banc) (Kavanaugh, J. dissenting). So while the

  Bureau submits this Notice to inform the Court of its change in position regarding the

  constitutionality of the removal provision in the CFPA, the Bureau’s position remains

  that this litigation should proceed.

                                                2
Case 9:17-cv-80495-KAM Document 469 Entered on FLSD Docket 09/19/2019 Page 3 of 4




  Dated: September 19, 2019    Respectfully submitted,

                               Attorney for Plaintiff
                               CONSUMER FINANCIAL PROTECTION BUREAU


                               /s/ Lawrence DeMille-Wagman
                               Lawrence DeMille-Wagman
                               Phone: 202-435-7957
                               E-mail: Lawrence.DeMille-Wagman@cfpb.gov




                                        3
Case 9:17-cv-80495-KAM Document 469 Entered on FLSD Docket 09/19/2019 Page 4 of 4



                               CERTIFICATE OF SERVICE

        I hereby certify that true and correct copies of Plaintiff Consumer Financial

  Protection Bureau’s Notice was served on September 19, 2019, on all counsel or parties

  of record on the following Service List via CM/ECF.

                                                 /s/ Lawrence DeMille-Wagman
                                                 Lawrence DeMille-Wagman

                                      SERVICE LIST

  Attorneys for the Defendants:

  Bridget Ann Berry
  Greenberg Traurig, P.A.
  777 South Flagler Drive, Suite 300
  West Palm Beach, Florida 33401
  Tel: 561.650.7900
  Fax: 561.655.6222
  BerryB@gtlaw.com, darschs@gtlaw.com, thomsonj@gtlaw.com,
  WPBLitDock@GTLAW.com, whitfieldd@gtlaw.com, msheldon@goodwinlaw.com

  Thomas M. Hefferon
  Sabrina M. Rose-Smith
  Goodwin Proctor LLP
  901 New York Avenue NW
  Washington, DC 20001
  Tel.: 202.346.4000
  Fax: 202.346.4444
  thefferon@goodwinlaw.com
  srosesmith@goodwinlaw.com

  Matthew P. Previn
  Buckley Sandler LLP
  1133 Avenue of the Americas, Suite 3100
  New York, NY 10036
  Tel: 212.600.2310
  mprevin@buckleysandler.com




                                             4
